Exhibit 10.1

National Financial Partners Corp.

Common Stock, par value $0.10 per share

 

--------------------------------------------------------------------------------

Underwriting Agreement

January 17, 2007

Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

Banc of America Securities LLC

9 West 57th Street

New York, New York 10019

As representatives of the several underwriters

named in Schedule I hereto (the “Underwriters”),

Ladies and Gentlemen:

The stockholders of National Financial Partners Corp., a Delaware corporation
(the “Company”), named in Schedule II hereto (the “Selling Stockholders”),
propose, subject to the terms and conditions stated herein, to sell to the
Underwriters an aggregate of 1,608,849 shares (the “Firm Shares”) and, at the
election of the Underwriters, up to 241,256 additional shares (the “Optional
Shares”) of Common Stock, par value $0.10 per share, of the Company (the
“Stock”). The Firm Shares and the Optional Shares that the Underwriters elect to
purchase pursuant to Section 2 hereof are herein collectively called the
“Shares”).

It is understood and agreed that Goldman, Sachs & Co. and Banc of America
Securities LLC (the “Representatives”) are joint book-running managers for the
offering of the Shares contemplated hereby and any determinations or other
actions to be made under this Agreement by the Representatives shall require the
concurrence of each of the Representatives.

1. (a) The Company represents and warrants to, and agrees with, the Underwriters
that:

(i) An automatic shelf registration statement on Form S-3 (File No. 333-134915),
including the preliminary prospectus or prospectuses relating to the
registration of certain securities described therein, including the Shares (such
registration statement, including the amendments thereto that relate to the
Shares, the exhibits and any schedules thereto, if any, and the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act of 1933, as amended (the “Act”), at the time it became effective
and including the Rule 430B Information (as defined below) is herein called the
“Registration Statement”; no stop order suspending the effectiveness of the
Registration



--------------------------------------------------------------------------------

Statement or any post-effective amendment thereto has been issued and no
proceeding for that purpose has been initiated or threatened by the Commission
(the Base Prospectus (as defined herein) as amended and supplemented by any
preliminary prospectus supplement) relating to the Shares filed with the
Commission pursuant to Rule 424(b) under the Act is hereinafter called a
“Preliminary Prospectus”);

(ii) The Company will file with the Commission pursuant to Rule 430B (“Rule
430B”) and paragraph (b) of Rule 424 (“Rule 424(b)”) under the Act a supplement
or supplements to the form of prospectus included in the Registration Statement
relating to the Shares and the plan of distribution for the Shares (the
information included in such prospectus that was omitted from such registration
statement at the time it became effective but that is deemed to be part of and
included in such Registration Statement pursuant to Rule 430B is referred to as
“Rule 430B Information”; the prospectus in the form in which it currently
appears in the Registration Statement is hereinafter called the “Base
Prospectus,” and such supplemented form of prospectus relating to the Shares, in
the form in which it shall first be filed with the Commission pursuant to Rule
424(b) under the Act (including the Base Prospectus as so supplemented), is
hereinafter called the “Prospectus”; “free writing prospectus” means a free
writing prospectus, if any, as defined under Rule 405 under the Act that
constitutes an offer to sell or a solicitation of an offer to buy the Shares;
“Issuer Free Writing Prospectus” means any issuer free writing prospectus, as
defined in Rule 433 under the Act; the “Applicable Time of Sale” is 7:00 a.m.
New York time on the next business day following the date of this Agreement; and
“Time of Sale Prospectus” means (i) the Preliminary Prospectus, as amended or
supplemented immediately prior to the Applicable Time of Sale and (ii) the
Issuer Free Writing Prospectuses, if any, each identified in Schedule IV(a)
hereto, all considered together; and any reference herein to the Registration
Statement, the Base Prospectus, the Preliminary Prospectus, the Time of Sale
Prospectus or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
which were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or otherwise deemed under the Act to be a part of or included
therein; and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Preliminary
Prospectus, the Prospectus, the Base Prospectus, the Time of Sale Prospectus or
any Issuer Free Writing Prospectus shall be deemed to refer to and include any
document filed under the Exchange Act after the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus, as the case may be, deemed
to be incorporated therein by reference or otherwise deemed under the Act to be
a part of or included therein);

(iii) No order preventing or suspending the use of any Preliminary Prospectus
and the Time of Sale Prospectus, the Prospectus or any Issuer Free Writing
Prospectus has been issued and no proceeding for that purpose has been initiated
or threatened by the Commission;

 

2



--------------------------------------------------------------------------------

(iv) The Registration Statement and any Preliminary Prospectus conform, and the
Prospectus and any further amendments or supplements to the Registration
Statement and the Prospectus will conform, in all material respects to the
applicable requirements of the Act and the rules and regulations of the
Commission thereunder and do not and will not, as of the applicable effective
date as to the Registration Statement and any amendment thereto and as of the
applicable filing date as to the Prospectus and any amendment or supplement
thereto, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by an
Underwriter through the Representatives expressly for use therein or by a
Selling Stockholder expressly for use therein;

(v) The Time of Sale Prospectus did not, at the Applicable Time of Sale, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by an Underwriter through the
Representatives expressly for use therein or by a Selling Stockholder expressly
for use therein;

(vi) Each Issuer Free Writing Prospectus listed on Schedule IV(b) hereto does
not conflict with the information contained in the Registration Statement, the
Time of Sale Prospectus or the Prospectus. Each such Issuer Free Writing
Prospectus, when considered together with the Time of Sale Prospectus as of the
Applicable Time of Sale, did not include any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The foregoing sentence does not apply to statements in or omissions
from the Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by an Underwriter through the
Representatives specifically for use therein or by a Selling Stockholder
expressly for use therein;

(vii)(A) (i) At the time of filing the Registration Statement and (ii) at the
time of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the
Exchange Act or form of prospectus), the Company was a “well-known seasoned
issuer” as defined in Rule 405 under the Act; and (B) at the earliest time after
the filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the Act) of the Shares, the Company was not an “ineligible issuer” as defined in
Rule 405 under the Act;

 

3



--------------------------------------------------------------------------------

(viii) Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included in the Registration
Statement, Time of Sale Prospectus and the Prospectus any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Registration Statement, Time of Sale Prospectus and the
Prospectus; and, since the respective dates as of which information is given in
the Time of Sale Prospectus and the Prospectus, there has not been any change in
the capital stock or long-term debt of the Company or any of its subsidiaries
(except for the vesting or exercise of restricted stock units or options
pursuant to equity incentive, compensation or benefit plans in existence on the
date of this Agreement and described in the Time of Sale Prospectus, the
repurchase of shares of common stock from Apollo Investment Fund IV, L.P. and
Apollo Overseas Partners IV, L.P. (collectively, “Apollo”) by the Company as
described in the Time of Sale Prospectus, and the Company’s offering of
convertible senior notes and use of proceeds from such offering to pay a portion
of its indebtedness outstanding under its credit facility as described in the
time of Sale Prospectus) or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, management, consolidated financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries, taken as a whole,
otherwise than as set forth or contemplated in the Time of Sale Prospectus and
the Prospectus;

(ix) The Company and the subsidiaries of the Company set forth on Schedule III
hereto (each a “Subsidiary” and, collectively, the “Subsidiaries”) have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Time of Sale
Prospectus or such as would not have a material adverse effect on the current or
future general affairs, management, consolidated financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”); and any real
property and buildings held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries;

(x) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Time of Sale Prospectus and the Prospectus, and has
been duly qualified as a foreign corporation for the transaction of business and
is in good standing (to the extent such concept exists) under the laws of each
other jurisdiction in which it owns or leases properties or conducts any
business so as to require such qualification, or is subject to no material
liability or disability by reason of the failure to be so qualified in any such
jurisdiction; and each

 

4



--------------------------------------------------------------------------------

Subsidiary has been duly incorporated or organized, as the case may be, and is
validly existing as a corporation, partnership or limited liability company, as
the case may be, in good standing (to the extent such concept exists) under the
laws of its jurisdiction of incorporation or organization, as the case may be;

(xi) The Company has an authorized capitalization as set forth in the Time of
Sale Prospectus and the Prospectus, and all of the issued shares of capital
stock of the Company have been duly and validly authorized and issued, are fully
paid and non-assessable and conform to the description of the Stock contained in
the Time of Sale Prospectus and the Prospectus; and all of the issued shares of
capital stock of each Subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and (except for
directors’ qualifying shares) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims (except for those
related to the Credit Agreement, dated as of August 22, 2006, as amended as of
January 16, 2007, among the Company, as Borrower, the several lenders from time
to time parties thereto, and Bank of America, N.A., as Administrative Agent);

(xii) The unissued Shares to be issued by the Company to certain of the Selling
Stockholders upon the exercise of their respective stock options and sold by the
Selling Stockholders to the Underwriters hereunder prior to the applicable Time
of Delivery pursuant to the terms of each such Selling Stockholder’s applicable
Option Exercise Notice (as defined in Section 1(b)(viii) hereof), hereinafter
referred to as the “Stockholder Option Shares,” have been duly and validly
authorized and, when issued and delivered against payment therefor, will be duly
and validly issued and fully paid and non-assessable and will conform to the
description of the Stock contained in the Time of Sale Prospectus and the
Prospectus;

(xiii) The compliance by the Company with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, (i) any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Company
or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject, (ii) the provisions of the Certificate of
Incorporation or By-laws of the Company or (iii) any statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over the Company or any of its Subsidiaries or any of their properties except,
in the case of clauses (i) and (iii), for such breaches, violations or defaults
that would not result in a Material Adverse Effect; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the Shares or
the consummation by the Company of the transactions contemplated by this
Agreement, except the registration under the Act of the Shares and such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities (including insurance securities) or Blue Sky
laws in connection with the purchase and distribution of the Shares by the
Underwriters;

 

5



--------------------------------------------------------------------------------

(xiv) Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation or By-laws or in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound;

(xv) The statements set forth in the Time of Sale Prospectus and the Prospectus
under the caption “Description of Common Stock,” insofar as they purport to
constitute a summary of the terms of the Stock, and under the caption “Important
United States Federal Tax Considerations For Non-United States Holders,” and
under the caption “Underwriting,” insofar as they purport to describe the
provisions of the laws and documents referred to therein, are accurate, complete
and fair in all material respects;

(xvi) Other than as set forth in the Time of Sale Prospectus and the Prospectus,
there are no legal or governmental proceedings pending to which the Company or
any of its Subsidiaries is a party or of which any property of the Company or
any of its Subsidiaries is the subject which could be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect; and, to the
knowledge of the Company, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others;

(xvii) The Company and its Subsidiaries possess such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business now operated by them,
except where the failure to possess such Governmental Licenses would not have a
Material Adverse Effect; the Company and its Subsidiaries are in compliance with
the terms and conditions of all such Governmental Licenses, except where the
failure so to comply would not, individually or in the aggregate, have a
Material Adverse Effect; all of the Governmental Licenses are valid and in full
force and effect, except where the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not have a Material Adverse Effect; and neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses;

(xviii) The Company and its Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are customary in the businesses in which they are engaged, except where the
failure to be so insured would not have a Material Adverse Effect, and neither
the Company nor any of its Subsidiaries has any reason to believe that any of
them will not be able to (i) renew its existing insurance coverage as and when

 

6



--------------------------------------------------------------------------------

such coverage expires except where the failure to renew would not have a
Material Adverse Effect, or (ii) to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect;

(xix) The Company and its Subsidiaries own, possess, have other rights to use or
can acquire on reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, except where the failure to own, possess or have
other rights to use, or be able to acquire, such Intellectual Property would not
have a Material Adverse Effect; neither the Company nor any of its Subsidiaries
has received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any of its Subsidiaries
therein, which infringement, conflict, invalidity or inadequacy, individually or
in the aggregate, would be reasonably likely to have a Material Adverse Effect;

(xx) The Company is not and, after giving effect to the offering and sale of the
Shares, will not be an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended;

(xxi) Neither the Company nor any of its affiliates does business with the
government of Cuba or with any person or affiliate located in Cuba within the
meaning of Section 517.075, Florida Statutes;

(xxii) The Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of consolidated financial statements in conformity with United
States generally accepted accounting principles and to maintain accountability
for assets; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences;

(xxiii) The Company has established and maintains disclosure controls and
procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act;
such disclosure controls and procedures are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities and are effective to perform
the functions for which they were established;

 

7



--------------------------------------------------------------------------------

(xxiv) There has been no change in the Company’s internal control over financial
reporting since September 30, 2006 that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting; and, since December 31, 2005, the audit committee of the
board of directors of the Company has been advised by the Company of: (i) all
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting;

(xxv) The consolidated financial statements, together with related schedules and
notes, included in the Registration Statement, Time of Sale Prospectus and the
Prospectus (and any amendment or supplement thereto) present fairly in all
material respects the financial position, results of operations and changes in
financial position of the Company and its consolidated subsidiaries at the
respective dates or for the respective periods to which they apply; such
statements and related schedules and notes have been prepared in accordance with
United States generally accepted accounting principles consistently applied
throughout the periods involved, except as disclosed therein; and the other
financial and statistical information and data of the Company set forth in the
Registration Statement, Time of Sale Prospectus and the Prospectus (and any
amendment or supplement thereto) present fairly, in all material respects, the
information stated therein and have been derived from the books and records of
the Company, and such other financial information and data have been prepared on
a basis consistent with such financial statements;

(xxvi) PricewaterhouseCoopers LLP (“PWC”), which has certified certain financial
statements of the Company and its subsidiaries, is an independent registered
public accounting firm with respect to the Company within the meaning of the Act
and the applicable rules and regulations thereunder adopted by the Commission
and the Public Company Accounting Oversight Board (United States);

(xxvii) Each subsidiary of the Company which is engaged in the business of
acting as a broker-dealer or an investment advisor (respectively, a
“Broker-Dealer Subsidiary” and an “Investment Advisor Subsidiary”) is duly
licensed or registered as a broker-dealer or investment advisor, as the case may
be, in each jurisdiction where it is required to be so licensed or registered to
conduct its business, except where the failure to be so licensed or registered
would not have a Material Adverse Effect; each Broker-Dealer Subsidiary and each
Investment Advisor Subsidiary has all other necessary approvals of and from all
applicable regulatory authorities, including any self-regulatory organization,
to conduct its businesses, except where the failure to have such approvals would
not have a Material Adverse Effect; except as otherwise provided in the Time of
Sale Prospectus and the Prospectus, none of the Broker-Dealer Subsidiaries or

 

8



--------------------------------------------------------------------------------

Investment Advisor Subsidiaries has received any notification from any
applicable regulatory authority to the effect that any additional approvals from
such regulatory authority are needed to be obtained by such subsidiary and have
not been obtained, in any case where it could be reasonably expected that the
Broker-Dealer Subsidiary will be unable to obtain such additional approvals and
the failure to obtain any such additional approvals would require such
Subsidiary to cease or otherwise materially limit the conduct of its business;
and each Broker-Dealer Subsidiary and each Investment Advisor Subsidiary is in
compliance with the requirements of the broker-dealer and investment advisor
laws and regulations of each jurisdiction that are applicable to such
Subsidiary, and has filed all notices, reports, documents or other information
required to be filed thereunder, with such exceptions as would not have,
individually or in the aggregate, a Material Adverse Effect; and

(xxviii) There are no contracts or documents required to be described or
referred to in the Registration Statement, the Time of Sale Prospectus or the
Prospectus or to be filed as exhibits thereto which have not been so described
and filed as required.

(b) Each of the Selling Stockholders severally represents and warrants to, and
agrees with, each of the Underwriters and the Company that:

(i) All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Selling Stockholder of this Agreement and the
Power of Attorney, the Custody Agreement and the Option Exercise Notice, if
applicable, and for the sale and delivery of the Shares to be sold by such
Selling Stockholder hereunder, have been obtained; and such Selling Stockholder
has full right, power and authority to enter into this Agreement, the Power of
Attorney, the Custody Agreement and the Option Exercise Notice, if applicable,
and to sell, assign, transfer and deliver the Shares to be sold by such Selling
Stockholder hereunder;

(ii) The sale of the Shares to be sold by such Selling Stockholder hereunder and
the compliance by such Selling Stockholder with all of the provisions of this
Agreement, the Power of Attorney, the Custody Agreement and the Option Exercise
Notice, if applicable, and the consummation by such Selling Stockholder of the
transactions herein and therein contemplated will not conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, any statute, indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which such Selling Stockholder is a party or
by which such Selling Stockholder is bound or to which any of the property or
assets of such Selling Stockholder is subject, nor will such action result in
any violation of the provisions of the constituent documents of such Selling
Stockholder if such Selling Stockholder is a corporation or other entity, or any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over such Selling Stockholder or the property of such
Selling Stockholder;

 

9



--------------------------------------------------------------------------------

(iii) Such Selling Stockholder is, and immediately prior to each Time of
Delivery (as defined in Section 4 hereof) such Selling Stockholder will be,
except with respect to the registered ownership of such Shares at such times as
the Custodian is the registered owner, the sole registered and beneficial owner
of the Shares to be sold by such Selling Stockholder hereunder, free and clear
of all liens, encumbrances, equities or claims; and, upon delivery of such
Shares as directed by the Underwriters, to a nominee designated by The
Depository Trust Company (“DTC”) and payment therefor pursuant hereto, (a) DTC
will be a “protected purchaser” (as defined under Section 8-303 of the Uniform
Commercial Code of Delaware (the “Delaware UCC”)) provided that it has no
“notice” of an adverse claim within the meaning of Section 8-105 of the Delaware
UCC, (b) the respective Underwriters, upon the crediting of such Shares on the
records of DTC to securities accounts of the respective Underwriters, will
acquire a security entitlement in respect of such Shares under Section 8-501 of
the Uniform Commercial Code of New York (the “New York UCC”) and (c) no action
based on an adverse claim to such security entitlement may be asserted against
the respective Underwriters provided that they have no “notice” of such adverse
claim within the meaning of Section 8-105 of the New York UCC;

(iv) During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Prospectus, not to offer, sell,
contract to sell or otherwise dispose of, except as provided hereunder, any
securities of the Company that are substantially similar to the Shares,
including but not limited to any securities that are convertible into or
exchangeable for, or that represent the right to receive, Stock or any such
substantially similar securities (other than (i) pursuant to stock-based
compensation or incentive plans existing on, or upon the conversion or exchange
of convertible or exchangeable securities outstanding as of, the date of this
Agreement, (ii) or as otherwise provided in the lock-up agreement entered into
between such Selling Stockholder and the Underwriters, (iii) the sale by Apollo
of shares of common stock to the Company as described in the Time of Sale
Prospectus, (iv) to or among such Selling Stockholder’s spouse children,
grandchildren, or other living descendants, or to a trust or family partnership
of which there are no principal (i.e. corpus) beneficiaries or partners other
than the grantor or one or more of such Selling Stockholder, the Selling
Stockholder’s spouse or described relatives and, provided, in the case of a
trust, that existing beneficiaries and/or trustee(s) and/or grantor(s) of such
trust have the power to act with respect to the trust’s assets without court
approval and, in the case of a family partnership, that the partners thereof
have the power to act with respect to the partnership’s assets without court
approval and the partnership is not permitted to (x) distribute assets to
persons who are not among the relatives listed above or (y) have partners who
are not among the relatives listed above, (v) to a legal or personal
representative of such Selling Stockholder in the event of the Selling
Stockholder’s death or inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to be long-continued and of indefinite duration, (vi) pursuant to a
qualified domestic relations order, (vii) to a management company or manager of
a subsidiary of the Company, to any

 

10



--------------------------------------------------------------------------------

Affiliate thereof, or to any Principal (as such term is defined in the
management agreement between such Selling Stockholder and the Company, if any)
or other employee of such a management company, (viii) in the event of the death
of the Selling Stockholder, upon a determination by the board of directors of
the Company that the provisions of this Section 1(b)(iv) result in undue
hardship including, without limitation, because of an obligation to pay estate
taxes, subject to such terms and conditions as are determined by the board of
directors of the Company and (ix) upon a waiver of the provisions of this
Section 1(b)(iv) by the board of directors of the Company in connection with any
business combination, restructuring, recapitalization or other extraordinary
transaction that has been approved by a majority of the board of directors of
the company), without your prior written consent; provided, however, that in the
case of such a transfer or any other transfer contemplated by clause (iv), (v),
(vi), or (vii) above, it shall be a condition to the transfer that the
transferee execute an agreement stating that the transferee is receiving and
holding such capital stock subject to the provisions of this subsection, and
there shall be no further transfer of such capital stock except in accordance
with this subsection, and provided further that any such transfer shall not
involve a disposition for value;

(v) Such Selling Stockholder has not taken and will not take, directly or
indirectly, any action which is designed to or which has constituted or which
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares;

(vi) To the extent that any statements or omissions made in the Registration
Statement, any Preliminary Prospectus, the Time of Sale Prospectus, the
Prospectus or any amendment or supplement thereto are made in reliance upon and
in conformity with written information furnished to the Company by such Selling
Stockholder expressly for use therein, such Preliminary Prospectus, Time of Sale
Prospectus and Registration Statement did, and the Prospectus and any further
amendments or supplements to the Registration Statement and the Prospectus, when
they become effective or are filed with the Commission, as the case may be, will
conform in all material respects to the requirements of the Act and the rules
and regulations of the Commission thereunder. To the extent that any statements
or omissions made in the Registration Statement, any Preliminary Prospectus, the
Time of Sale Prospectus, the Prospectus or any amendment or supplement thereto
or any Issuer Free Writing Prospectus are made in reliance upon and in
conformity with written information furnished to the Company by such Selling
Stockholder expressly for use therein, such Preliminary Prospectus, Time of Sale
Prospectus, Registration Statement, Prospectus and any further amendments or
supplements thereto or Issuer Free Writing Prospectus, will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading;

 

11



--------------------------------------------------------------------------------

(vii) In order to document the Underwriters’ compliance with the reporting and
withholding provisions of the Tax Equity and Fiscal Responsibility Act of 1982
with respect to the transactions herein contemplated, such Selling Stockholder
will deliver to you prior to or at the Time of Delivery (as hereinafter defined)
a properly completed and executed United States Treasury Department Form W-9 (or
other applicable form or statement specified by Treasury Department regulations
in lieu thereof);

(viii) All of the Shares to be sold by such Selling Stockholder hereunder have
been transferred or, in the case of the Stockholder Option Shares, will be
transferred prior to the Time of Delivery of such Shares, for registration in
the name of Mellon Investor Services LLC, as Custodian (the “Custodian”) under a
Custody Agreement, in the form heretofore furnished to you (the “Custody
Agreement”), duly executed and delivered by such Selling Stockholder to the
Custodian, and such Selling Stockholder has duly executed and delivered a Power
of Attorney, in the form heretofore furnished to you (the “Power of Attorney”),
appointing the persons indicated in footnote (a) in Schedule II hereto, and each
of them, as such Selling Stockholder’s attorneys-in-fact (the
“Attorneys-in-Fact”) with authority to execute and deliver this Agreement on
behalf of such Selling Stockholder, to determine the purchase price to be paid
by the Underwriters to the Selling Stockholders as provided in Section 2 hereof,
to authorize the Custodian to instruct the transfer agent of the Company to
transfer the registered ownership of the Shares to be sold by such Selling
Stockholder hereunder and otherwise to act on behalf of such Selling Stockholder
in connection with the transactions contemplated by this Agreement and the
Custody Agreement, and if such Selling Stockholder is selling Shares hereunder
pursuant to the cashless exercise of options to purchase shares of Stock (“Stock
Options”), such Selling Stockholder has duly executed and delivered an Option
Exercise Consent Agreement in respect of such Stock Options and has (i) duly
executed and delivered, (ii) completed by Internet or (iii) completed by
telephone election method a Stockholder Secondary Offering Participation
Election Form, each in the form heretofore furnished to you, (collectively, the
“Option Exercise Notice”), providing for, among other things, the exercise of
certain of such Selling Stockholder’s Stock Options and the issuance of such
Selling Stockholder’s Stockholder Option Shares;

(ix) The Shares to be sold by such Selling Stockholder hereunder were registered
in the name of the Custodian under the Custody Agreement or, in the case of such
Selling Stockholder’s Stockholder Option Shares, will be registered prior to the
Time of Delivery of such Shares, and are (or will be, as applicable) subject to
the interests of the Underwriters hereunder; the arrangements made by such
Selling Stockholder under the Custody Agreement and the Option Exercise Notice,
if applicable, and the appointment by such Selling Stockholder of the
Attorneys-in-Fact by the Power of Attorney, are irrevocable; the obligations of
the Selling Stockholders hereunder will not be terminated by operation of law,
whether by the death or incapacity of any individual Selling Stockholder or, in
the case of an estate or trust, by the death or incapacity of any executor or
trustee or

 

12



--------------------------------------------------------------------------------

the termination of such estate or trust, or in the case of a partnership or
corporation, by the dissolution of such partnership or corporation, or by the
occurrence of any other event; if any individual Selling Stockholder or any such
executor or trustee should die or become incapacitated, or if any such estate or
trust should be terminated, or if any such partnership or corporation should be
dissolved, or if any other such event should occur, before the delivery of the
Shares hereunder, the Shares will be transferred by or on behalf of the Selling
Stockholders in accordance with the terms and conditions of this Agreement and
of the Custody Agreements; and actions taken by the Attorneys-in-Fact pursuant
to the Powers of Attorney and the Option Exercise Notice, if applicable, will be
as valid as if such death, incapacity, termination, dissolution or other event
had not occurred, regardless of whether or not the Custodian, the
Attorneys-in-Fact, the Company or any of them, shall have received notice of
such death, incapacity, termination, dissolution or other event; and

(x) Neither the Selling Stockholder nor any of its affiliates directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, or has any other association with (within the
meaning of Article I, Section (dd) of the By-laws of the National Association of
Securities Dealers, Inc. (the “NASD”), any member firm of the NASD.

2. Subject to the terms and conditions herein set forth, (a) each of the Selling
Stockholders, (excluding Apollo) agrees, severally and not jointly, to sell to
each of the Underwriters, and each of the Underwriters agrees, severally and not
jointly, to purchase from each of such Selling Stockholders, at a purchase price
per share of $45.52, the number of Firm Shares (to be adjusted by the
Representatives to eliminate fractional shares) determined by multiplying the
aggregate number of Shares to be sold by such Selling Stockholders (excluding
Apollo) as set forth opposite their respective names in Schedule II hereto by a
fraction, the numerator of which is the aggregate number of Firm Shares to be
purchased by such Underwriter in Schedule I(a) hereto and the denominator of
which is the aggregate number of Firm Shares to be purchased by all of the
Underwriters from all of the Selling Stockholders hereunder (excluding Apollo)
and (b) Apollo agrees to sell to each of the Underwriters, and each of the
Underwriters agrees, severally and not jointly, to purchase from Apollo, at a
purchase price per share of $42.22, the number of Firm Shares (to be adjusted by
the Representatives to eliminate fractional shares) determined by multiplying
the aggregate number of Shares to be sold by Apollo as set forth opposite its
name in Schedule II hereto by a fraction, the numerator of which is the
aggregate number of Firm Shares to be purchased by such Underwriter in Schedule
I(b) hereto and the denominator of which is the aggregate number of Firm Shares
to be purchased by all of the Underwriters from Apollo. In the event and to the
extent that the Underwriters shall exercise the election to purchase Optional
Shares as provided below, each of the Selling Stockholders agrees, severally and
not jointly, to sell to each of the Underwriters, and each of the Underwriters
agrees, severally and not jointly, to purchase from each of the Selling
Stockholders, at the purchase price per shares set forth in clauses (a) and
(b) of this Section 2, that portion of the number of Optional Shares as to which
such election shall have been exercised (to be adjusted by the Representatives
so as to eliminate fractional shares) determined by multiplying such number of
Optional Shares by a fraction the numerator of which is the maximum number of
Optional Shares which such Underwriter is entitled to purchase as set forth
opposite the name of such Underwriter in Schedule I(a) and I(b) hereto and the
denominator of which is the maximum number of Optional Shares that all of the
Underwriters are entitled to purchase hereunder.

 

13



--------------------------------------------------------------------------------

The Selling Stockholders, as and to the extent indicated in Schedule II hereto,
hereby grant, severally and not jointly, to the Underwriters the right to
purchase at their election up to 241,256 Optional Shares, at the purchase price
per share set forth in the paragraph above. Any such election to purchase
Optional Shares shall be made in proportion to the maximum number of Optional
Shares to be sold by each Selling Stockholder as set forth in Schedule II hereto
initially with respect to the Optional Shares to be sold by the Selling
Stockholders in proportion to the maximum number of Optional Shares to be sold
by each Selling Stockholder as set forth in Schedule II hereto. Any such
election to purchase Optional Shares may be exercised only by written notice
from you to the Company, given within a period of 30 calendar days after the
date of this Agreement and setting forth the aggregate number of Optional Shares
to be purchased and the date on which such Optional Shares are to be delivered,
as determined by you but in no event earlier than the First Time of Delivery (as
defined in Section 4 hereof) or, unless you and the Company otherwise agree in
writing, earlier than two or later than ten business days after the date of such
notice.

3. Upon the authorization by you of the release of the Shares, the several
Underwriters propose to offer the Shares for sale upon the terms and conditions
set forth in the Time of Sale Prospectus and the Prospectus.

4. (a) The Shares to be purchased by each Underwriter hereunder, in definitive
form, and in such authorized denominations and registered in such names as the
Representatives may request upon at least forty-eight hours’ prior notice to the
Attorneys-in-Fact for the Selling Stockholders shall be delivered by or on
behalf of the Selling Stockholders to the Representatives, through the
facilities of DTC, for the account of such Underwriter, against payment by or on
behalf of such Underwriter of the purchase price therefor by wire transfer of
Federal (same-day) funds to the account specified by the Custodian, to the
Representatives at least forty-eight hours in advance. The Company will cause
the certificates representing the Shares to be made available for checking and
packaging at least twenty-four hours prior to the Time of Delivery (as defined
below) with respect thereto at the office of DTC or its designated custodian
(the “Designated Office”). The time and date of such delivery and payment shall
be, with respect to the Firm Shares, 9:30 a.m., New York time, on January 22,
2007, or such other time and date as the Representatives and the Company may
agree upon in writing, and, with respect to the Optional Shares, 9:30 a.m., New
York time, on the date specified by the Representatives in the written notice
given by the Representatives of the Underwriters’ election to purchase such
Optional Shares, or such other time and date as the Representatives and the
Company may agree upon in writing. Such time and date for delivery of the Firm
Shares is herein called the “First Time of Delivery,” such time and date for
delivery of the Optional Shares, if not the First Time of Delivery, is herein
called the “Second Time of Delivery,” and each such time and date for delivery
is herein called a “Time of Delivery.”

(b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross receipt for
the Shares and any additional documents requested by the Underwriters pursuant
to Section 8(l) hereof will be delivered at the offices of LeBoeuf, Lamb,
Greene & MacRae LLP, 125

 

14



--------------------------------------------------------------------------------

W. 55th Street, New York, New York 10019 (the “Closing Location”), and the
Shares will be delivered at the Designated Office, all at such Time of Delivery.
A meeting will be held at the Closing Location at 2:00 p.m., New York City time,
on the New York Business Day preceding such Time of Delivery, at which meeting
the final drafts of the documents to be delivered pursuant to the preceding
sentence will be available for review by the parties hereto. For the purposes of
this Section 4, “New York Business Day” shall mean each Monday, Tuesday,
Wednesday, Thursday and Friday which is not a day on which banking institutions
in New York are generally authorized or obligated by law or executive order to
close.

5. The Company agrees with each of the Underwriters:

(a) To prepare the Prospectus in a form approved by you and to file timely and
in the manner required such Prospectus pursuant to Rule 424(b) under the Act; to
make no further amendment or any supplement to the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus which shall be disapproved by
you promptly after reasonable notice thereof; to advise you, promptly after it
receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any supplement or amendment to
the Prospectus or any Issuer Free Writing Prospectus has been filed and to
furnish you with copies thereof; to advise you promptly after it receives notice
thereof, of the issuance by the Commission of any stop order or of any order
preventing or suspending the use of the Time of Sale Prospectus, the Prospectus
or any free writing prospectus or of any examination pursuant to Section 8(e) of
the Act concerning the Registration Statement, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement or Prospectus or for additional information; and, in the event of the
issuance of any stop order or of any order preventing or suspending the use of
the Time of Sale Prospectus, the Prospectus or any Issuer Free Writing
Prospectus or suspending any such qualification, promptly to use its reasonable
best efforts to obtain the withdrawal of such order;

(b) To prepare a final term sheet, in a form attached as Annex I hereto and
approved by the Underwriters, and to file such term sheet under the Act by 6:00
A.M. on the date immediately after the date of this Agreement;

(c) Promptly from time to time to take such action as you may reasonably request
to qualify the Shares for offering and sale under the securities laws of such
jurisdictions as you may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Shares, provided that in
connection therewith the Company shall not be required to qualify as a foreign
corporation or to file a general consent to service of process in any
jurisdiction or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject;

(d)(i) Prior to 3:00 p.m., New York City time, on the New York Business Day next
succeeding the date of this Agreement, on a reasonable best efforts basis, to

 

15



--------------------------------------------------------------------------------

furnish the Underwriters with written and electronic copies of the Prospectus in
New York City in such quantities as you may reasonably request and (ii) from
time to time, to furnish the Underwriters with written and electronic copies of
the Prospectus in New York City in such quantities as you may reasonably
request, and, if the delivery of a prospectus is required at any time prior to
the expiration of nine months after the time of issue of the Prospectus in
connection with the offering or sale of the Shares and if at such time any
events shall have occurred as a result of which the Prospectus as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Prospectus
is delivered, not misleading, or, if for any other reason it shall be necessary
during such period to amend or supplement the Prospectus in order to comply with
the Act, to notify you and upon your request to prepare and furnish without
charge to each Underwriter and to any dealer in securities as many written and
electronic copies as you may from time to time reasonably request of an amended
Prospectus or a supplement to the Prospectus which will correct such statement
or omission or effect such compliance, and in case any Underwriter is required
to deliver a prospectus in connection with sales of any of the Shares at any
time nine months or more after the time of issue of the Prospectus, upon your
request but at the expense of such Underwriter, to prepare and deliver to such
Underwriter as many written and electronic copies as you may request of an
amended or supplemented Prospectus complying with Section 10(a)(3) of the Act;

(e) To make generally available to its securityholders as soon as practicable,
but in any event not later than eighteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Act), an earnings
statement of the Company and its subsidiaries (which need not be audited)
complying with Section 11(a) of the Act and the rules and regulations of the
Commission thereunder (including, at the option of the Company, Rule 158 under
the Act);

(f) During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Prospectus, not to offer, sell,
contract to sell or otherwise dispose of, except as provided hereunder, any
securities of the Company that are substantially similar to the Shares,
including but not limited to any securities that are convertible into or
exchangeable for, or that represent the right to receive, Stock or any such
substantially similar securities (other than (x) pursuant to stock-based
compensation, incentive or benefit plans and Company employee stock purchase
plans existing on, or upon the conversion or exchange of convertible or
exchangeable securities outstanding as of, the date of this Agreement, (y) the
offering and issuance of convertible senior notes as described in the Time of
Sale Prospectus or (z) Stock issued as consideration in acquisitions; provided,
that the recipient of such Stock issued as consideration in an acquisition
becomes a party to, and such Stock is subject to, the Second Amended and
Restated Stockholders Agreement of the Company, dated as of February 13, 2004,
by and among the Company, Apollo Investment Fund IV, L.P. and certain of the
other stockholders of the Company that are signatories thereto, as amended, (the
“Stockholders Agreement”), the Lock-up Agreement by and among the Company and
certain of the other stockholders of the Company that are signatories thereto
(the “Stockholder Lock-up Agreement”) or such other stockholders agreement of
the

 

16



--------------------------------------------------------------------------------

Company containing restrictions on the transferability of such Stock that are
substantially similar to the provisions contained in the Stockholders Agreement
or the Stockholder Lock-up Agreement), without your prior written consent;

(g) During a period of three years from the effective date of the Registration
Statement, to the extent not available via Commission’s Electronic Data,
Gathering, Analysis and Retrieval System, to furnish to you copies of all
reports or other communications (financial or other) furnished to stockholders,
and to deliver to you (i) as soon as they are available, copies of any reports
and financial statements furnished to or filed with the Commission or any
national securities exchange on which any class of securities of the Company is
listed; and (ii) such additional information concerning the business and
financial condition of the Company as you may from time to time reasonably
request (such financial statements to be on a consolidated basis to the extent
the accounts of the Company and its subsidiaries are consolidated in reports
furnished to its stockholders generally or to the Commission);

(h) Upon the reasonable request of any Underwriter, to furnish, or cause to be
furnished, to such Underwriter an electronic version of the Company’s
trademarks, servicemarks and corporate logo for use on the website, if any,
operated by the Underwriter for the purpose of facilitating the on-line offering
of the Shares (the “License”); provided, however, that the License shall be used
solely for the purpose described above, is granted without any fee and may not
be assigned or transferred;

(i) With respect to any stockholders of the Company who prior to the date hereof
have not entered into a 90-day lock-up agreement directly with the
Representatives on behalf of the Underwriters, to not waive any restrictions on
transfer in the Stockholders Agreement, other than waivers granted in order to
sell the Shares pursuant to this Agreement, during the period ending on the 90th
day after the Effective Date without the prior written consent of the
Representatives on behalf of the Underwriters; and

(j) Any material that the Company is required to file pursuant to Rule 433 under
the Act has been, or will be, filed with the Commission in accordance with the
requirements of the Act.

6. The Company and each of the Selling Stockholders covenant and agree with one
another and with the several Underwriters that:

(a) The Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, the Time of Sale Prospectus, the Prospectus, any Issuer
Free Writing Prospectus and amendments and supplements thereto, including the
filing fees payable to the Commission relating to the Shares (within the time
required by Rule 456(b)(1) under the Act, if applicable), and the mailing and
delivering of copies thereof to the Underwriters and dealers; (ii) the cost of
printing or producing this Agreement, the Blue Sky Memorandum, closing documents

 

17



--------------------------------------------------------------------------------

(including any compilations thereof) and any other documents in connection with
the offering, purchase, sale and delivery of the Shares; (iii) all expenses in
connection with the qualification of the Shares for offering and sale under
state securities laws, including the reasonable fees and disbursements of
counsel to the Underwriters in connection with such qualification and in
connection with the Blue Sky survey; (iv) the filing fees incident to, and the
fees and disbursements of counsel to the Underwriters in connection with,
securing any required review by the NASD of the terms of the sale of the Shares;
(v) the cost of preparing stock certificates; (vi) the cost and charges of any
transfer agent or registrar and (vii) all other costs and expenses incident to
the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section; and

(b) Each Selling Stockholder will pay or cause to be paid all costs and expenses
incident to the performance of such Selling Stockholder’s obligations hereunder
which are not otherwise specifically provided for in this Section, including
(i) any fees and expenses of counsel to such Selling Stockholder, (ii) such
Selling Stockholder’s pro rata share of the fees and expenses of the
Attorneys-in-Fact and the Custodian, and (iii) all expenses and taxes incident
to the sale and delivery of the Shares to be sold by such Selling Stockholder to
the Underwriters hereunder. In connection with clause (iii) of the preceding
sentence, the Representatives agree to pay New York State stock transfer tax,
and each Selling Stockholder agrees to reimburse the Representatives for
associated carrying costs if such tax payment is not rebated on the day of
payment and for any portion of such tax payment not rebated. It is understood
that, except as provided in this Section, and Sections 9 and 12 hereof, the
Underwriters will pay all of their own costs and expenses, including the fees of
their counsel, stock transfer taxes on resale of any of the Shares by them, and
any advertising expenses connected with any offers they may make.

7. Each of the Company and each Selling Stockholder represents and agrees that,
unless it obtains the prior consent of the Representatives, and each Underwriter
represents and agrees that, other than one or more term sheets containing
customary information, unless it obtains the prior consent of the Company, it
has not made and will not make any offer relating to the Shares that would
constitute a “free writing prospectus,” as defined in Rule 405 under the Act.
Any such free writing prospectus the use of which has been consented to by the
Company and the Underwriters is listed on Schedule IV(a) and IV(b) hereto.

8. The obligations of the Underwriters hereunder, as to the Shares to be
delivered at each Time of Delivery, shall be subject, in their discretion, to
the condition that all representations and warranties and other statements of
the Company and of the Selling Stockholders herein are, at and as of such Time
of Delivery, true and correct, the condition that the Company and the Selling
Stockholders shall have performed all of its and their obligations hereunder
theretofore to be performed, and the following additional conditions:

(a) The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) under the Act within the applicable time period prescribed for such
filing by the rules and regulations under the Act and in accordance with
Section 5(a) hereof; no stop order suspending the effectiveness of the
Registration Statement or any part thereof

 

18



--------------------------------------------------------------------------------

shall have been issued and no proceeding for that purpose shall have been
initiated or threatened by the Commission; and all requests for additional
information on the part of the Commission shall have been complied with to your
reasonable satisfaction;

(b) LeBoeuf, Lamb, Greene & MacRae LLP, counsel to the Underwriters, shall have
furnished to you such written opinion or opinions (a draft of each such opinion
is attached as Exhibit B hereto), dated such Time of Delivery, in a form or
forms acceptable to you, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

(c) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Company, shall have
furnished to you their written opinions, dated such Time of Delivery, in form
and substance satisfactory to you, to the effect set forth in Exhibits C-1 and
C-2 hereto and a written letter, dated such Time of Delivery, in form and
substance satisfactory to you, to the effect set forth in Exhibit C-3 hereto;

(d) Douglas W. Hammond, Executive Vice President and General Counsel of the
Company, shall have furnished to you his written opinion, dated such Time of
Delivery, in form and substance satisfactory to you, to the effect set forth in
Exhibit D hereto;

(e) Morrison & Foerster LLP, counsel to the Selling Stockholders, shall have
furnished to you their written opinion with respect to the Selling Stockholders,
dated such Time of Delivery, in form and substance satisfactory to you, to the
effect set forth in Exhibit E hereto;

(f) On the date of the Prospectus at a time prior to the execution of this
Agreement, at 9:30 a.m., New York City time, on the effective date of any
post-effective amendment to the Registration Statement filed subsequent to the
date of this Agreement and also at each Time of Delivery, PWC shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to you, to the effect set forth in
Annex I hereto (the executed copy of the letter delivered prior to the execution
of this Agreement is attached as Annex I(a) hereto and a draft of the form of
letter to be delivered on the effective date of any post-effective amendment to
the Registration Statement and as of each Time of Delivery is attached as Annex
I(b) hereto);

(g)(i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included in the Time
of Sale Prospectus and the Prospectus any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Time of Sale
Prospectus and the Prospectus, and (ii) since the respective dates as of which
information is given in the Time of Sale Prospectus and the Prospectus there
shall not have been any change in the capital stock or long-term debt of the
Company or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the general affairs, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries,

 

19



--------------------------------------------------------------------------------

otherwise than as set forth or contemplated in the Time of Sale Prospectus and
the Prospectus, the effect of which, in any such case described in clause (i) or
(ii), is in the judgment of the Representatives so material and adverse as to
make it impracticable or inadvisable to proceed with the public offering or the
delivery of the Shares being delivered at such Time of Delivery on the terms and
in the manner contemplated in the Time of Sale Prospectus and the Prospectus;

(h) On or after the Applicable Time of Sale (i) no downgrading shall have
occurred in the rating accorded the Company’s debt securities, if any, by any
“nationally recognized statistical rating organization,” as that term is defined
by the Commission for purposes of Rule 436(g)(2) under the Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating, if any, of any of the
Company’s debt securities;

(i) On or after the Applicable Time of Sale there shall not have occurred any of
the following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange; (ii) a suspension or material
limitation in trading in the Company’s securities on the New York Stock
Exchange; (iii) a general moratorium on commercial banking activities declared
by either Federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) the outbreak or escalation of hostilities involving the United
States or the declaration by the United States of a national emergency or war or
(v) the occurrence of any other calamity or crisis or any change in financial,
political or economic conditions in the United States or elsewhere, if the
effect of any such event specified in clause (iv) or (v) in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the public
offering or the delivery of the Shares being delivered at such Time of Delivery
on the terms and in the manner contemplated in the Time of Sale Prospectus and
the Prospectus;

(j) The Company has obtained and delivered to the Underwriters executed copies
of an agreement from each of the Company’s officers and directors substantially
to the effect set forth in Subsection 1(b)(iv) hereof with respect to such
officer or director, in form and substance satisfactory to you;

(k) The Company shall have complied with the provisions of Section 5(c) hereof
with respect to the furnishing of prospectuses on the New York Business Day next
succeeding the date of this Agreement; and

(l) The Company and the Selling Stockholders shall have furnished or caused to
be furnished to you at such Time of Delivery certificates of officers of the
Company and of the Selling Stockholders, respectively, satisfactory to you as to
the accuracy of the representations and warranties of the Company and the
Selling Stockholders, respectively, herein at and as of such Time of Delivery,
as to the performance by the Company and the Selling Stockholders of all of
their respective obligations hereunder to be performed at or prior to such Time
of Delivery, and as to such other matters as you may reasonably request, and the
Company shall have furnished or caused to be furnished certificates as to the
matters set forth in subsections (a) and (g) of this Section.

 

20



--------------------------------------------------------------------------------

9. (a) The Company will indemnify and hold harmless each Underwriter against any
losses, claims, damages or liabilities, to which such Underwriter may become
subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, the Registration Statement, the Time of Sale Prospectus,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, or any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Act, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, and
will reimburse each Underwriter for any legal or other expenses reasonably
incurred by such Underwriter in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any Preliminary
Prospectus, the Registration Statement, the Time of Sale Prospectus, the
Prospectus, any Issuer Free Writing Prospectus or any such amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by any Underwriter through the Representatives expressly for use
therein.

(b) Each of the Selling Stockholders, severally and not jointly, will indemnify
and hold harmless each Underwriter against any losses, claims, damages or
liabilities, joint or several, to which such Underwriter may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, the Registration Statement, the Time of Sale Prospectus,
the Prospectus, any Issuer Free Writing Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary
Prospectus, the Registration Statement, the Time of Sale Prospectus, the
Prospectus, any Issuer Free Writing Prospectus or any such amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by such Selling Stockholder expressly for use therein; and will
reimburse each Underwriter for any legal or other expenses reasonably incurred
by such Underwriter in connection with investigating or defending any such
action or claim as such expenses are incurred; provided, however, that such
Selling Stockholder shall not be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any Preliminary Prospectus, the Registration Statement, the Time of Sale
Prospectus, the Prospectus, any Issuer Free Writing Prospectus or any such
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by any Underwriter through the
Representatives expressly for use therein.

(c) Each Underwriter will indemnify and hold harmless the Company and each
Selling Stockholder against any losses, claims, damages or liabilities to which
the

 

21



--------------------------------------------------------------------------------

Company or such Selling Stockholder may become subject, under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, the
Registration Statement, the Time of Sale Prospectus, the Prospectus, any Issuer
Free Writing Prospectus, or any amendment or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in any Preliminary Prospectus, the Registration Statement, the Time of Sale
Prospectus, the Prospectus, any Issuer Free Writing Prospectus or any such
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by such Underwriter through the
Representatives expressly for use therein; and will reimburse the Company and
each Selling Stockholder for any legal or other expenses reasonably incurred by
the Company or such Selling Stockholder in connection with investigating or
defending any such action or claim as such expenses are incurred.

(d) Promptly after receipt by an indemnified party under subsection (a), (b), or
(c) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with a
single counsel (in addition to local counsel) satisfactory to such indemnified
party (who shall not, except with the consent of the indemnified party, be
counsel to the indemnifying party), and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such subsection for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

(e) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a), (b) or
(c) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or

 

22



--------------------------------------------------------------------------------

payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative benefits received by the Company and the Selling
Stockholders on the one hand and the Underwriters on the other from the offering
of the Shares. If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law or if the indemnified party failed
to give the notice required under subsection (d) above, then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the Company and the Selling Stockholders on the
one hand and the Underwriters on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Selling
Stockholders on the one hand and the Underwriters on the other shall be deemed
to be in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company and the Selling Stockholders bear to
the total underwriting discounts and commissions received by the Underwriters,
in each case as set forth in the table on the cover page of the Prospectus. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Selling Stockholders on the one hand or the Underwriters on the
other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company, each
of the Selling Stockholders and the Underwriters agree that it would not be just
and equitable if contributions pursuant to this subsection (e) were determined
by pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to above in this subsection (e). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (e) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (e), no Underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Shares underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages which such Underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Underwriters’
obligations in this subsection (e) to contribute are several in proportion to
their respective underwriting obligations and not joint.

(f) The obligations of the Company and the Selling Stockholders under this
Section 9 shall be in addition to any liability which the Company and the
respective Selling Stockholders may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls (within the
meaning of Section 15 of the Act) any Underwriter, or any of the respective
partners, directors, officers and employees

 

23



--------------------------------------------------------------------------------

of any Underwriter or any such controlling person; and the obligations of the
Underwriters under this Section 8 shall be in addition to any liability which
the respective Underwriters may otherwise have and shall extend, upon the same
terms and conditions, to each officer and director of the Company (including any
person who, with his or her consent, is named in the Registration Statement as
about to become a director of the Company) and to each person, if any, who
controls the Company or any Selling Stockholder within the meaning of the Act.

10. (a) If any Underwriter shall default in its obligation to purchase the
Shares which it has agreed to purchase hereunder at a Time of Delivery, you may
in your discretion arrange for you or another party or other parties to purchase
such Shares on the terms contained herein. If within thirty-six hours after such
default by any Underwriter you do not arrange for the purchase of such Shares,
then the Company and the Selling Stockholders shall be entitled to a further
period of thirty-six hours within which to procure another party or other
parties reasonably satisfactory to you to purchase such Shares on such terms. In
the event that, within the respective prescribed periods, you notify the Company
and the Attorneys-in-Fact for the Selling Stockholders that you have so arranged
for the purchase of such Shares, or the Company and the Attorneys-in-Fact for
the Selling Stockholders notify you that they have so arranged for the purchase
of such Shares, you, the Company and the Selling Stockholders shall have the
right to postpone a Time of Delivery for a period of not more than seven days,
in order to effect whatever changes may thereby be made necessary in the
Registration Statement or the Prospectus, or in any other documents or
arrangements, and the Company agrees to file promptly any amendments to the
Registration Statement or the Prospectus which in your opinion may thereby be
made necessary. The term “Underwriter” as used in this Agreement shall include
any person substituted under this Section with like effect as if such person had
originally been a party to this Agreement with respect to such Shares.

(b) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by you, the Company and the Selling
Stockholders as provided in subsection (a) above, the aggregate number of such
Shares which remains unpurchased does not exceed one-eleventh of the aggregate
number of all the Shares to be purchased at such Time of Delivery, then the
Company and the Selling Stockholders shall have the right to require each
non-defaulting Underwriter to purchase the number of Shares which such
Underwriter agreed to purchase hereunder at such Time of Delivery and, in
addition, to require each non-defaulting Underwriter to purchase its pro rata
share (based on the number of Shares which such Underwriter agreed to purchase
hereunder) of the Shares of such defaulting Underwriter or Underwriters for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Underwriter from liability for its default.

(c) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by you, the Company and the Selling
Stockholders as provided in subsection (a) above, the aggregate number of such
Shares which remains unpurchased exceeds one-eleventh of the aggregate number of
all of the Shares to be purchased at such Time of Delivery, or if the Selling
Stockholders shall not exercise the right described in subsection (b) above to
require non-defaulting Underwriters to purchase Shares of a defaulting
Underwriter or Underwriters, then this

 

24



--------------------------------------------------------------------------------

Agreement (or, with respect to the Second Time of Delivery, the obligations of
the Underwriters to purchase and of the Selling Stockholders to sell the
Optional Shares) shall thereupon terminate, without liability on the part of any
non-defaulting Underwriter or the Selling Stockholders, except for the expenses
to be borne by the Company and the Selling Stockholders and the Underwriters as
provided in Section 6 hereof and the indemnity and contribution agreements in
Section 9 hereof; but nothing herein shall relieve a defaulting Underwriter from
liability for its default.

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company, the Selling Stockholders and the several
Underwriters, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of any Underwriter or any controlling person of any
Underwriter, or the Company, or any of the Selling Stockholders, or any officer
or director or controlling person of the Company, or any controlling person of
any Selling Stockholder, and shall survive delivery of and payment for the
Shares.

12. If for any reason any Shares are not delivered by or on behalf of the
Selling Stockholders as provided herein, the Selling Stockholders pro rata
(based on the number of Shares to be sold by such Selling Stockholder hereunder)
will reimburse the Underwriters through you for all out-of-pocket expenses
approved in writing by you, including fees and disbursements of counsel,
reasonably incurred by the Underwriters in making preparations for the purchase,
sale and delivery of the Shares not so delivered, but the Selling Stockholders
shall then be under no further liability to any Underwriter in respect of the
Shares not so delivered except as provided in Sections 6 and 9 hereof.

13. In all dealings hereunder, you shall act on behalf of each of the
Underwriters, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Underwriter made or
given by you jointly; and in all dealings with any Selling Stockholder
hereunder, you and the Company shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of such Selling Stockholder
made or given by any or all of the Attorneys-in-Fact for such Selling
Stockholder.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Underwriters, shall be delivered or sent by mail, telex or
facsimile transmission to you as the Representatives in care of (i) Goldman,
Sachs & Co., 85 Broad Street, New York, New York 10004, Attention: Registration
Department; and (ii) Banc of America Securities LLC, 40 West 57th Street, New
York, New York 10019, Attention: High Grade Transaction Management/Legal; if to
any Selling Stockholder shall be delivered or sent by mail, telex or facsimile
transmission to counsel to such Selling Stockholder at its address set forth in
Schedule II hereto; and if to the Company shall be delivered or sent by mail,
telex or facsimile transmission to the address of the Company set forth in the
Registration Statement, Attention: General Counsel; provided, however, that any
notice to an Underwriter pursuant to Section 9(d) hereof shall be delivered or
sent by mail, telex or facsimile transmission to such Underwriter at its address
set forth in its Underwriters’ Questionnaire or telex constituting such
Questionnaire, which address will be supplied to the Company or the Selling
Stockholders by you on request. Any such statements, requests, notices or
agreements shall take effect upon receipt thereof.

 

25



--------------------------------------------------------------------------------

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Underwriters, the Company and the Selling Stockholders and, to the extent
provided in Sections 9 and 11 hereof, the officers and directors of the Company
and each person who controls (within the meaning of Section 15 of the Act) the
Company, any Selling Stockholder, any Underwriter, or any of the respective
partners, directors, officers, employees and agents of the Underwriters or any
such controlling person of an Underwriter, and their respective heirs,
executors, administrators, successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. No purchaser of
any of the Shares from any Underwriter shall be deemed a successor or assign by
reason merely of such purchase.

15. Time shall be of the essence of this Agreement. As used herein, the term
“business day” shall mean any day when the Commission’s office in Washington,
D.C. is open for business.

16. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

17. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.

18. The Company and the Selling Stockholders are authorized, subject to
applicable law, to disclose any and all aspects of this potential transaction
that are necessary to support any U.S. federal income tax benefits expected to
be claimed with respect to such transaction, and all materials of any kind
(including tax opinions and other tax analyses) related to those benefits,
without the Underwriters imposing any limitation of any kind.

19. The Company and each of the Selling Stockholders acknowledge and agree that,
in connection with the purchase and sale of the Shares pursuant to this
Agreement, (i) the purchase and sale of the Shares pursuant to this Agreement,
including the determination of the public offering price of the Shares and any
related discounts and commissions, is an arm’s length commercial transaction
between the Company and the Selling Stockholders, on the one hand, and the
several Underwriters, on the other hand, (ii) and in connection with the process
leading to such transaction, each Underwriter is and has been acting solely as a
principal and is not the agent or fiduciary of the Company, any Selling
Stockholder, or their respective stockholders, creditors, employees or any other
party, (iii) no Underwriter has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company or any Selling Stockholder with respect
to the offering contemplated hereby or the process leading thereto (irrespective
of whether such Underwriter has advised or is currently advising the Company or
any Selling Stockholder on other matters) and no Underwriter has any obligation
to the Company or any Selling Stockholder with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement, (iv) the Underwriters and their respective affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company or any Selling Stockholder, and (v) the Underwriters have not
provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company and each Selling Stockholder has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.

 

26



--------------------------------------------------------------------------------

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Underwriter with respect to the
subject matter hereof.

The Company and the Underwriter hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

If the foregoing is in accordance with your understanding, please sign and
return to us eight counterparts hereof, and upon the acceptance hereof by you,
on behalf of each of the Underwriters, this letter and such acceptance hereof
shall constitute a binding agreement among each of the Underwriters, the Company
and each of the Selling Stockholders. It is understood that your acceptance of
this letter on behalf of each of the Underwriters is pursuant to the authority
set forth in a form of Agreement among Underwriters, the form of which shall be
submitted to the Company and the Selling Stockholders for examination, upon
request, but without warranty on your part as to the authority of the signers
thereof.

 

27



--------------------------------------------------------------------------------

Any person executing and delivering this Agreement as Attorney-in-Fact for a
Selling Stockholder represents by so doing that he has been duly appointed as
Attorney-in-Fact by such Selling Stockholder pursuant to a validly existing and
binding Power-of-Attorney which authorizes such Attorney-in-Fact to take such
action.

 

  Very truly yours,   National Financial Partners Corp.   By:  

/s/ Mark C. Biderman

  Name:   Mark C. Biderman   Title:   Executive Vice President and Chief
Financial Officer   The Selling Stockholders named in Schedule II to this
Agreement   By:  

/s/ Mark C. Biderman

  Name:   Mark C. Biderman   Title:   Executive Vice President and Chief
Financial Officer   As Attorney-in-Fact acting on behalf of each of the Selling
Stockholders named in Schedule II to this Agreement

 

28



--------------------------------------------------------------------------------

Accepted as of the date hereof Goldman, Sachs & Co. By:   /s/ Goldman, Sachs &
Co.   (Goldman, Sachs & Co.) Banc of America Securities LLC By:  

/s/ Justin Milberg

  Justin Milberg, Managing Director   On behalf of each of the Underwriters



--------------------------------------------------------------------------------

SCHEDULE I(a)

 

Underwriter

   Total Number
of Firm Shares
to be
Purchased   

Number of
Optional Shares
to be Purchased

if Maximum

Option Exercised

Goldman, Sachs & Co.

   665,298    765,050

Banc of America Securities LLC

   332,649    382,525

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   110,883    127,508          

Total

   1,108,830    1,275,083          

SCHEDULE I(b)

 

Underwriter

   Total Number
of Firm Shares
to be
Purchased
from Apollo   

Number of
Optional Shares

to be Purchased

from Apollo

if Maximum

Option Exercised

Goldman, Sachs & Co.

   300,011    345,013

Banc of America Securities LLC

   150,006    172,507

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   50,002    57,502          

Total

   500,019    575,022          

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

 

    

Shares

Beneficially Owned Before

Offering

   

Shares
Being

Offered

  

Shares

Beneficially Owned

After Offering

 

Stockholder Name

   Number    Percentage        Number    Percentage  

Executive Officers and Directors

             

Jessica M. Bibliowicz

   661,248    1.70 %   —      661,248    1.77 %

Mark C. Biderman

   195,782    0.50     —      195,782    0.53  

Robert R. Carter

   159,967    0.41     —      159,967    0.43  

Douglas W. Hammond

   55,677    0.14     —      55,677    0.15  

Jeffrey A. Montgomery

   53,389    0.14     —      53,389    0.14  

Stephanie W. Abramson

   16,340    0.04     —      16,340    0.04  

Arthur S. Ainsberg

   23,840    0.06     —      23,840    0.06  

Marc E. Becker

   —        —      —      —    

John A. Elliott

   7,607    0.02     —      7,607    0.02  

Shari Loessberg

   9,840    0.03     —      9,840    0.03  

Kenneth C. Mlekush

   11,007    0.03     —      11,007    0.03  

All executive officers and directors as a group (14 persons)

   1,291,540    3.31 %   6,153    1,285,387    3.45 %

5% Stockholders

             

Apollo Management IV, L.P.

   3,875,037    9.94 %   500,019    1,375,018    3.69 %

Atticus Capital LP

   2,050,300    5.26 %   —      2,050,300    5.50 %

Other Selling Stockholders

             

Adam Marc Katz Trust Dtd 10/10/89, Stuart M. Katz, Trustee

   2,086      *   1,008    1,078      *

John S. Adams

   2,258      *   1,692    566      *

Kimberly L. Adams

   1,355      *   381    974      *

Alan L. Kaye 1993 Irrevocable Trust dated 3/12/93

   4,000      *   750    3,250      *

Carole and Barry Kaye Foundation

   25,000      *   25,000    —        *

David Alexander

   20,670      *   6,666    14,004      *

Deborah Dentry Baggett

   6,000      *   3,600    2,400      *

M.L. Ballew, III

   577      *   226    351      *

Suzanne Butwin Bell

   10,000      *   6,000    4,000      *

Timothy R. Bell

   7,985      *   1,223    6,762      *

Michael S. Benoit

   6,963      *   3,287    3,676      *

Biborosch Family Limited Partners

   6,265      *   2,460    3,805      *

Richard F. Biborosch

   1,361      *   536    825      *

Robert L. Bingham

   10,959      *   2,025    8,934      *

William J. Bingham

   8,766      *   3,038    5,728      *

Kevin H. Blood

   4,167      *   1,249    2,918      *

Michael Book

   25,508      *   7,406    18,102      *



--------------------------------------------------------------------------------

    

Shares

Beneficially Owned Before

Offering

   

Shares
Being

Offered

  

Shares

Beneficially Owned

After Offering

 

Stockholder Name

   Number    Percentage        Number    Percentage  

Brenda Blythe Trust

   420,269    1.08     132,419    287,850      *

Kevin Lee Brown

   15,384      *   7,626    7,758      *

Richard W. Brown

   5,537      *   666    4,871      *

Clinton D. Bucher

   1,881      *   1,128    753      *

Dennis P. Buckalew

   2,880      *   719    2,161      *

Kevin P. Burke

   2,408      *   752    1,656      *

Leslie A. Burke

   48,562      *   35,970    12,592      *

Ernesto Duran Cancel

   5,361      *   1,722    3,639      *

Caren S. Schneider Trust Dtd 8/19/97, Caren S. Schneider, Trustee

   9,400      *   1,667    7,733      *

Gregory Clarke

   6,929      *   4,468    2,461      *

Kenneth Larkin Cooper

   15,131      *   7,626    7,505      *

Stephen A. Cooper

   60,286      *   25,074    35,212      *

Karen Cunningham

   8,372      *   2,414    5,958      *

James E. Dayhoff, Jr

   15,131      *   7,626    7,505      *

Christiane S. Delessert

   10,092      *   1,779    8,313      *

Denver United Methodist Church

   3,750      *   3,750    —        *

Adriane M. DiMeo Trust

   9,338      *   6,555    2,783      *

Susan Rae Eisenberg

   156,712      *   22,348    134,364      *

Elizabeth Meltzer Trust

   5,032      *   1,575    3,457      *

V. Raymond Ferrara & Kimbrough F. Ferrara, Tenants by Entireties

   30,682      *   8,984    21,698      *

Samuel Froedge

   3,688      *   2,378    1,310   

Patrick J. Gallagher

   15,746      *   5,184    10,562      *

Stephanie M. Gardner

   1,459      *   258    1,201      *

Matthew Aaron Garrett

   15,412      *   3,082    12,330      *

Steven D. Gettis

   2,200      *   844    1,356      *

GMRNFP Investments LLC

   71,197      *   28,830    42,367      *

Joe R. Goodwin

   14,095      *   9,090    5,005      *

Heidi D. Gorsuch

   720      *   240    480      *

Stephanie M. Gardner, Custodian FBO Gabrielle Greenwell

   600      *   112    488      *

Mark C. Griffith

   1,313      *   524    789      *

James E. Hartfield

   42,752      *   6,988    35,764      *

Jeffrey Scott Hartfield

   1,905      *   1,355    550      *

Jeffrey Scott Hartfield, Custodian FBO Brandon Lee Hartfield

   750      *   600    150      *

Jeffrey Scott Hartfield, Custodian FBO Dakota Carson Hartfield

   750      *   600    150      *

Jeffrey Scott Hartfield, Custodian FBO Jeffrey Scott Hartfield, Jr

   750      *   600    150      *

Todd S. Healy

   19,689      *   6,200    13,489      *

Todd Heckman

   1,418      *   914    504      *

 

S-I-2



--------------------------------------------------------------------------------

    

Shares

Beneficially Owned Before

Offering

   

Shares
Being

Offered

  

Shares

Beneficially Owned

After Offering

 

Stockholder Name

   Number    Percentage        Number    Percentage  

George W. Hester

   1,918      *   1,104    814      *

Stephen Hill

   12,477      *   3,750    8,727      *

Elliot M. Holtz

   51,623      *   6,153    45,470      *

N. Douglas Hostetler

   31,153      *   14,994    16,159      *

James Kelly Hudelson

   21,783      *   5,341    16,442      *

Jewish Federation of South Palm Beach County

   3,000      *   3,000    —        *

Infinity Trust, Harry M. McCabe Trustee

   2,019      *   504    1,515      *

John lrvin

   29,038      *   7,038    22,000      *

Jacob Burns Film Center

   1,100      *   1,100    —        *

Jennifer Meltzer Trust

   5,032      *   1,575    3,457      *

Jerome T. Butwin Revocable Trust

   34,932      *   14,554    20,378      *

Joel R. Baker Revocable Trust

   20,722      *   9,866    10,856      *

Jonathan Katz Trust 2 Dtd 10/1/82, Stuart M.Katz, Trustee

   2,086      *   1,008    1,078      *

John Thomas Kraemer & Cim Shami Kraemer Intervivos Trust 1993, John Thomas
Kraemer, Trustee

   50,853      *   6,673    44,180      *

Jordon R. Katz Revocable Trust, Dtd November 20, 2000, Jordon R. Katz,Trustee

   37,956      *   14,722    23,234      *

Alan L. Kaye

   64,319      *   11,269    53,050      *

Barry Kaye

   247,142      *   159,445    87,697      *

Howard Kaye

   148,161      *   22,301    125,860      *

Joseph D. Kelly

   15,970      *   2,446    13,524      *

Suzanne G. Kelly

   15,970      *   2,446    13,524      *

Steven Kolinsky

   18,958      *   3,750    15,208      *

William J. Kring

   10,242      *   2,288    7,954      *

Steven H. Kronethal

   7,415      *   2,578    4,837      *

Richard R. Kruse

   5,670      *   2,700    2,970      *

Lafa ette College

   25,000      *   25,000    —        *

Michael J. Lancaster

   7,220      *   4,762    2,458      *

John Lanning and Carol Lanning JTWROS

   13,709      *   2,378    11,331      *

Gregory K. Large

   26,744      *   2,556    24,188      *

Leslie H. Zuckerman Revocable Trust

   21,320      *   3,672    17,648      *

Larry Letterio

   20,283      *   3,855    16,428      *

Lindsay & Associates Incorporated Employees Profit Sharing Plan, William
Lindsay, Trustee

   2,728      *   2,180    548      *

Thomas L. Long

   17,125      *   3,425    13,700      *

David A. Maschino

   26,709      *   9,697    17,012      *

Mike Mathloudakis

   1,881      *   1,504    377      *

 

S-I-3



--------------------------------------------------------------------------------

    

Shares

Beneficially Owned Before

Offering

   

Shares
Being

Offered

  

Shares

Beneficially Owned

After Offering

 

Stockholder Name

   Number    Percentage        Number    Percentage  

Mark Meltzer Trust

   4,923      *   1,575    3,348      *

Max Meltzer Trust

   4,923      *   1,575    3,348      *

Alan L. Meltzer

   180,994      *   39,863    141,131      *

Marvin Meyer

   44,224      *   12,709    31,515      *

Michael Zanders IRA, NFS as custodian

   7,410      *   3,243    4,167      *

Richard Morley

   15,980      *   4,700    11,280      *

Philip Moroneso

   8,062      *   1,612    6,450      *

James J. Moynihan

   3,762      *   3,608    154      *

Robert E. Muzikowski

   8,551      *   1,265    7,286      *

Mark A. Nelson

   5,625      *   3,308    2,317      *

Raymond P. Newsom

   22,155      *   11,908    10,247      *

Michael R. O’Riordan

   37,370      *   9,954    27,416      *

Bryan Ohm

   4,068      *   405    3,663      *

Gregory L. Olsen

   12,880      *   4,365    8,515      *

Elaine M. Paris

   2,400      *   1,000    1,400      *

PCG Foundation

   1,200      *   1,200    —        *

Esther S. Pearlstone

   4,228      *   2,727    1,501      *

Anthony C. Peyser

   20,670      *   6,666    14,004      *

Eric A. Pockross

   7,216      *   2,000    5,216      *

Donald Brent Portell

   37,323      *   14,928    22,395      *

Donald J. Portell

   55,452      *   13,863    41,589      *

Ernharth & Associates, Inc. Profit Sharing Plan Account of Ronald L. Ernharth

   6,575      *   5,190    1,385      *

Lorraine Quackenbush

   2,000      *   1,600    400      *

Denise Quinn

   5,272      *   1,126    4,146      *

Gerald and Kimberly Rappold

   2,428      *   1,038    1,390      *

Lawrence B. Raymond Ttee UA Dtd 3/14/82 Lawrence B. Raymond

   4,000      *   3,420    580      *

John Daniel Rigby

   20,627      *   8,594    12,033      *

Robert Rosen

   202,694      *   34,918    167,776      *

Robert and Dale Rosen Charitable Foundation

   8,730      *   8,730    —     

Robert A. DiMeo Trust Dtd 6/19/96, Robert DiMeo Trustee

   8,835      *   4,053    4,782      *

Christopher R. Sampers

   380      *   100    280      *

Aviva E. Sapers

   4,949      *   871    4,078      *

Glenda Schmidt

   10,769      *   593    10,176      *

Karen Schmidt

   1,761      *   183    1,578      *

Frank G. Schwartz

   2,634      *   564    2,070      *

Judy Siegel

   1,415      *   366    1,049      *

Howard Silverman

   17,505      *   2,518    14,987      *

John D. Smith

   45,019      *   27,316    17,703      *

 

S-I-4



--------------------------------------------------------------------------------

    

Shares

Beneficially Owned Before

Offering

   

Shares
Being

Offered

  

Shares

Beneficially Owned

After Offering

 

Stockholder Name

   Number    Percentage        Number    Percentage  

Jeffrey Solodkin & Erica Solodkin, Tenants by the Entirety

   32,582      *   5,920    26,662      *

Jacqueline Stirling

   8,933      *   2,575    6,358      *

Stanley l. Strouch

   659      *   400    259      *

Peter A. Sturrock

   430      *   172    258      *

Ike J. Talbot

   1,076      *   746    330   

Jeffrey S. Tate

   7,224      *   479    6,745      *

Thomas L. Taylor

   8,933      *   2,575    6,358      *

Kara Thompson & Marty Thompson, Joint Tenants

   155      *   100    55      *

Steven P. Thompson

   3,848      *   1,436    2,412      *

AlgotThorell

   3,458      *   1,015    2,443      *

Randy Thurman

   6,628      *   3,636    2,992      *

Thomas Creagher Turner

   397      *   118    279      *

Richard J. Valentine

   209,042      *   103,565    105,477      *

Walter H. Van Buren

   3,160      *   1,031    2,129      *

Kenneth W. Vander Hart

   3,751      *   2,205    1,546      *

Edward L. Wallack

   2,389      *   1,045    1,344      *

Richard Wezner

   15,501      *   10,000    5,501      *

Patrick S. Williams

   20,086      *   6,019    14,067      *

William A. Schneider Trust Dtd 8/19/97

   13,963      *   2,242    11,721      *

Howard Winitsky

   22,671      *   6,818    15,853      *

Larry Winsten

   26,167      *   4,334    21,833      *

Lisa Winsten

   3,557      *   623    2,934      *

Robert L. Winter

   12,814      *   1,624    11,190      *

Bernard Wolfe

   9,517      *   3,185    6,332      *

Bonnie L. Zagula

   1,700      *   1,347    353      *

Mathew E. Zagula & Stephanie Zagula, Joint Tenants

   1,094      *   898    196      *

Combined Jewish Philanthropies of Greater Boston

   1,916      *   1,916    —        *

These Selling Stockholders are represented by Morrison & Foerster LLP and have
appointed Jessica M. Bibliowicz, Mark C. Biderman and Douglas W. Hammond, and
each of them, as the Attorneys-in-Fact for such Selling Stockholders

 

S-I-5



--------------------------------------------------------------------------------

SCHEDULE III

List of Subsidiaries (as defined in Section 1(a)(v))

NFP Insurance Services, Inc.

NFP Securities, Inc.

Massachusetts Business Association, L.L.C.



--------------------------------------------------------------------------------

SCHEDULE IV(a)

The Term Sheet attached to this Agreement as Annex I



--------------------------------------------------------------------------------

SCHEDULE IV(b)

Issuer Free Writing Prospectus filed with the Commission on January 16, 2007;
and Electronic Roadshow Presentation as filed on netroadshow.com



--------------------------------------------------------------------------------

Exhibit B

[Opinion of LeBoeuf, Lamb, Greene & MacRae LLP]

 

B-1



--------------------------------------------------------------------------------

Exhibit C-1

[Opinion of Skadden, Arps, Slate, Meagher & Flom LLP]

 

C-1



--------------------------------------------------------------------------------

Exhibit C-2

[Tax Opinion of Skadden, Arps, Slate, Meagher & Flom LLP]

 

C-2



--------------------------------------------------------------------------------

Exhibit C-3

[Negative Assurance Letter of Skadden, Arps, Slate, Meagher & Flom LLP]

 

C-3



--------------------------------------------------------------------------------

Exhibit D

[Opinion of Douglas W. Hammond]

 

D-1



--------------------------------------------------------------------------------

Exhibit E

[Opinion of Morrison & Foerster LLP]

 

E-1



--------------------------------------------------------------------------------

ANNEX I

Term Sheet to

Preliminary Prospectus Supplement

Registration Statement No. 333-134915

Dated January 17, 2007

Rule 433

FINAL PRICING TERMS

 

The issuer    National Financial Partners Corp. (NYSE: NFP). Securities offered
   1,608,849 shares of common stock of the issuer, par value $0.10 per share, to
be sold by certain stockholders of the issuer. Over-allotment option    241,256
shares. Price to public    $46.35 per share. Trade date    January 17, 2007.
Settlement date    January 22, 2007. Joint book-running managers    Goldman,
Sachs & Co. and Banc of America Securities LLC. Joint lead manager    Merrill
Lynch & Co. Concurrent offering of convertible senior notes   

Concurrently with this offering, the issuer offered $200,000,000 aggregate
principal amount of convertible senior notes due 2012 (plus an option to
purchase up to an additional $30,000,000 aggregate principal amount to cover
overallotments). The notes are convertible into common stock at a conversion
rate of 17.9791 shares of common stock per $1,000 principal amount of notes,
subject to adjustment.

 

The issuer intends to apply the net proceeds from the concurrent offering to the
following uses:

 

(i) approximately $19.0 million (and additional proceeds if the if the
underwriters exercise their over-allotment option in full) to pay the net cost
of the convertible note hedge and warrant transactions;

 

(ii) Approximately $92.7 million to repurchase 2,000,000 shares (or $106.6
million to repurchase 2,300,000 shares if the underwriters exercise their option
to purchase additional shares in full in this offering) of the issuer’s common
stock from Apollo Investment Fund IV, L.P. and Apollo Overseas Partners IV, L.P.
in the privately negotiated transaction described under the caption
“Summary—Concurrent Transactions” of the prospectus supplement; and

 

(iii) the repayment of a portion of outstanding amounts of principal and
interest under its revolving credit facility.

 

The consummation of this offering is not conditioned upon the consummation of
the concurrent offering of the notes and vice versa.



--------------------------------------------------------------------------------

Purchase of Convertible Note Hedge and Sale of Warrant    In connection with the
offering of the notes, the issuer intends to enter into a convertible note hedge
transaction with respect to the issuer’s common stock with one or more of the
underwriters (and/or one or more of its/their affiliates) (the “counterparty”).
The convertible note hedge transaction will cover, subject to customary
anti-dilution adjustments, approximately 3.6 million shares of the issuer’s
common stock. Concurrently with entering into the convertible note hedge
transaction, the issuer also intends to enter into a warrant transaction whereby
the issuer will sell to the counterparty warrants to acquire, subject to
customary anti-dilution adjustments, approximately 3.6 million shares of the
issuer’s common stock. If the underwriters exercise their over-allotment option
to purchase additional notes, the issuer expects to use a portion of the net
proceeds from the sale of the additional notes to enter into an additional
convertible note hedge transaction. In such event, the issuer would also expect
to enter into an additional warrant transaction.

The issuer has filed a registration statement (including a prospectus, dated
June 9, 2006, and a preliminary prospectus supplement, dated January 16, 2007)
with the SEC for the offering to which this communication relates. Before you
invest, you should read the prospectus in that registration statement and
prospectus supplement and other documents the issuer has filed with the SEC for
more complete information about the issuer and this offering. You may get these
documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.
Alternatively, copies may be obtained from Goldman, Sachs & Co., Attn:
Prospectus Dept., 85 Broad Street, New York, NY 10004 , Fax: 212-902-9316 or
email at prospectus-ny@ny.email.gs.com or Banc of America Securities LLC
toll-free at 1-800-294-1322 (or you may e-mail a request to
dg.prospectus_distribution@bofasecurities.com).



--------------------------------------------------------------------------------

ANNEX I(a)

Comfort Letter



--------------------------------------------------------------------------------

ANNEX I(b)

Draft of Bring-Down Comfort Letter